                   Case 4:18-cr-00252-DPM Document 118 Filed 01/19/21 Page 1 of 7
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet I



                                     UNITED STATES DISTRICT COURT
                                                         Eastern District of Arkansas

           UNITED STA TES OF AMERICA                                 ))   JUDGMENT IN A CRIMINAL CASE
                                V.                                   )    (For Revocation of Probation or Supervised Release)
                                                                     )
                         Tyshon Hall                                 )
                                                                          Case No. 4:18-cr-252-DPM
                                                                     )
                                                                     )
                                                                                                                        FILED
                                                                                                                  U.S. DISTRICT COURT
                                                                          USM No. 31970-009                   EASTERN DISTRICT ARKANSAS
                                                                     )
                                                                     )    Jordan Brown Tinsley                          ~AN l 9 2021
                                                                                                  Defendant's Attom
THE DEFENDANT:
•   admitted guilt to violation of condition(s)         _ _ _ _ _ _ _ _ _ _ of the tenn of               s~~~~K, CLERK
~   was found in violation of condition(s) count(s) Nos. 1--3, 6 1 8                 after denial of guilt. Y ~ DEP CLERK
The defendant is adjudicated guilty of these violations:


Violation Number             Nature of Violation                                                               Violation Ended
1 (Mand.)                     Committing another crime, a Grade C Violation                                    07/06/2020

2--3 (Mand.)                    Using a controlled substance, a Grade C Violation                              07/08/2020

                                                          (continued)



       The defendant is sentenced as provided in pages 2 through _ _7__ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
•   The defendant has not violated condition(s) _ _ _ _ _ _ _ and is discharged as to such violation(s) condition.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully pa~d. ~fordered to pay restitution, the defendant must notify the court and United States attorney of material changes m
economic circumstances.

Last Four Digits of Defendant's Soc. Sec. No.: 7185                                                   01/14/2021
                                                                                              Date of Imposition of Judgment
Defendant's Year of Birth:           1991

City and State of Defendant's Residence:                                                            Signature ofJudge
North Little Rock, Arkan!?_as_ __
                                                                          D.P. Marshall Jr.                    United States District Judge
                                                                                                  Name and Title of Judge
                   Case 4:18-cr-00252-DPM Document 118 Filed 01/19/21 Page 2 of 7
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet IA

                                                                                           Judgment-Page _   _e:2_    of   -~7'---
DEFENDANT: Tyshon Hall
CASE NUMBER: 4:18-cr-252-DPM

                                                  ADDITIONAL VIOLATIONS

                                                                                                                     Violation
Violation Number               Nature of Violation                                                                   Concluded


6 (Spec. 1)                    Failing to comply with substance-abuse treatment,

                                                a Grade C Violation                                                  07/01/2020

8 (Spec. 2)                    Failing to participate in mental-health counseling, a Grade C Violation               07/11/2020
                      Case 4:18-cr-00252-DPM Document 118 Filed 01/19/21 Page 3 of 7
AO 245D (Rev. 09/19)     Judgment in a Criminal Case for Revocations
                         Sheet 2- Imprisonment
                                                                                                  Judgment - Page _   _,,,3_   of   7
DEFENDANT: Tyshon Hall
CASE NUMBER: 4:18-cr-252-DPM


                                                               IMPRISONMENT

       The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:
12 months and 1 day, with credit for time served in federal custody, and for any time served in state custody for the
same conduct.



     !if'   The court makes the following recommendations to the Bureau of Prisons:

1) that Hall participate in mental-health counseling during incarceration;
2) that Hall participate in educational and vocational programs during incarceration; and (continued)



     ii!'   The defendant is remanded to the custody of the United States Marshal.

     •      The defendant shall surrender to the United States Marshal for this district:
            •    at   ________ •                        a.m.      •    p.m.   on
            •    as notified by the United States Marshal.

     •      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            •    before 2 p.m. on
            •    as notified by the United States Marshal.
            •    as notified by the Probation or Pretrial Services Office.

                                                                       RETURN
I have executed this judgment as follows:




            Defendant delivered on                                                       to

at                                                    with a certified copy of this judgment.
      --------------


                                                                                                UNITED STATES MARSHAL


                                                                              By--------------------
                                                                                  DEPUTY UNITED STATES MARSHAL
                    Case 4:18-cr-00252-DPM Document 118 Filed 01/19/21 Page 4 of 7
 AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                        Sheet 2A - Imprisonment
                                                                                                           4_
                                                                                        Judgment-Page ·- . _    of    7
 DEFENDANT: Tyshon Hall
 CASE NUMBER: 4:18-cr-252-DPM

                                         ADDITIONAL IMPRISONMENT TERMS
Recommendations to the Bureau of Prisons (continued):

3) designation to the closest available facility where Hall can receive a psychiatric evaluation and any necessary treatment.
                   Case 4:18-cr-00252-DPM Document 118 Filed 01/19/21 Page 5 of 7
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet 3 - Supervised Release
                                                                                                 Judgment-Page      5     of       7
DEFENDANT: Tyshon Hall
CASE NUMBER: 4:18-cr-252-DPM
                                                      SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:
 1 year.




                                                   MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                  • The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                      substance abuse. (check ifapplicable)
4.     • You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
            restitution. (check ifapplicable)
5.     !!l' You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
6.     • You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
            as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
            where you reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)
7.     • You must participate in an approved program for domestic violence. (check ifapplicable)
You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                   Case 4:18-cr-00252-DPM Document 118 Filed 01/19/21 Page 6 of 7
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet 3A - Supervised Release
                                                                                                Judgment-Page      6     of       7
DEFENDANT: Tyshon Hall
CASE NUMBER: 4:18-cr-252-DPM

                                   STAND ARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools
needed by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and
condition.

l.   You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
     your release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a
     different time frame.
2.   After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how
     and when you must report to the probation officer, and you must report to the probation officer as instructed.
3.   You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
     from the court or the probation officer.
4.   You must answer truthfully the questions asked by your probation officer.
5.   You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
     arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
     notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation
     officer within 72 hours of becoming aware ofa change or expected change.
6.   You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
     officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.   You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you
     from doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation
     officer excuses you from doing so. If you plan to change where you work or anything about your work (such as your position
     or your job responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the
     probation officer at least 10 days in advance is not possible due to unanticipated circumstances, you must notify the probation
     officer within 72 hours of becoming aware of a change or expected change.
8.   You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has
     been convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the
     permission of the probation officer.
9.   If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
l 0. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything
     that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
     nunchakus or tasers ).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
     without first getting the permission of the court.
12. If the probation officer determines that you pose a risk to another person (including an organization), the probation officer
     may require you to notify the person about the risk and you must comply with that instruction. The probation officer may
     contact the person and confirm that you have notified the person about the risk.
13. You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and
Supervised Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                         Date
                                                                                                     -------------
                    Case 4:18-cr-00252-DPM Document 118 Filed 01/19/21 Page 7 of 7
 AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                        Sheet 3D - Supervised Release
                                                                                        Judgment-Page   ] ___ of     7
 DEFENDANT: Tyshon Hall
 CASE NUMBER: 4:18-cr-252-DPM

                                       SPECIAL CONDITIONS OF SUPERVISION
S 1) Hall must participate, under the guidance and supervision of the probation officer, in a substance-abuse treatment
program, which must include regular and random drug testing, and may include outpatient counseling, residential
treatment, recovery meetings, or some combination of those options.

S2) Hall must participate in a psychiatric evaluation, if one hasn't been completed. He must also participate in
mental-health counseling under the guidance and supervision of the probation officer.

S3) Hall must participate, under the guidance and supervision of the probation officer, in vocational and educational
training, including a GED program and barber school (or some other vocational training). The programs can be done in
whatever order makes the most sense.
